DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).  Currently, the specification indicates in para. [0041] that US Patent Application No. 60/994,173 is to be incorporated by reference, however, the referenced application is an unpublished provisional application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5-10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genova (US 2004/0237736) in view of Martini et al. (US 2004/0062806).
Claim 2:
	Genova teaches a method of forming a barbed suture (figures 5A-5C) comprising: contacting a first portion of an elongated body (6) formed from at least one filament (para. [0002], “suture filament”) with a cutting element (8, 9) of a barb cutting apparatus (figures 5A-5C); applying vibrational energy to the cutting element of the barb cutting apparatus to form a first barb on the elongated body (figure 5B, para. [0055]), the first barb having a first cut disposed at a first orientation relative to a longitudinal axis of the elongated body (figure 5B shows the first cut stroke) and a second cut disposed at a second orientation relative to the longitudinal axis of the elongated body (figure 5C shows the second cut stroke); moving the elongated body relative to the cutting element of the barb cutting apparatus a specified increment after forming the first barb (paras. [0071]-[0072]; figures 19-22); contacting a second portion of the elongated body (next barb to be cut) with the cutting element of the barb cutting apparatus (paras. [0071]-[0072]; figures 19-22); and applying vibrational energy to the cutting element of the barb cutting apparatus to form a second barb on the elongated body (figure 5B, para. [0055]), the second barb having a cut (at least figure 5B) disposed at an angle relative to the longitudinal axis of the elongated body (paras. [0016]-[0017]; noting a plurality of barbs of varying sizes and geometry designed for various surgical applications).
	Genova does not explicitly teach that the vibrational energy is ultrasonic energy.
	Martini teaches a method for cutting medical devices (paras. [0005]-[0010]) comprising the steps of: applying ultrasonic energy to a cutting element (21) of a medical device cutting apparatus (paras. [0032]-[0038] and [0049]); and moving a medical device against the cutting element to cut at least a portion of the medical device (para. [0037]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was mad to have applied the ultrasonic cutting system of Martini to the method of Genova since: (a) Genova broadly teaches the genus of vibrational energy for cutting, of which ultrasonic cutting is a species (para. [0054]); and (b) Martini teaches that ultrasonic cutting achieves formation of various sizes and shapes in medical devices more rapidly and accurately than prior known cutting techniques (para. [0003]).
Claim 3:
	Genova, as modified by Martini, teaches that applying ultrasonic energy to the cutting element of the barb cutting apparatus to form the first barb includes using the ultrasonic energy at varying frequencies and signal amplitudes to make the first and second cuts of the first barb (Martini, para. [0036]; suggesting that ultrasonic cutting devices that are known in the art can be readily programmed to provide the requisite working amplitudes and it is a matter of routine experimentation to determine the optimum amplitude necessary to cut the workpiece).
Claim 5:
	Genova teaches that the first barb and the second barb extend outwardly from the elongated body in the same direction towards a first end of the elongated body to form a unidirectional barbed suture (figures 19C, 19D, 20, 21A, 21C and 22).

Claim 6:
	Genova teaches that at least one of the first or second portions of the first barb is linear (figures 5B and 5C).
Claim 7:
	Genova teaches that the first orientation of the first barb is a first angle (cut in figure 5B) and the second orientation of the first barb is a second angle different from the first angle (cut in figure 5C).
Claim 8:
	Genova teaches that the first angle is greater than the second angle (figure 5B shows the first cut is greater in the x-direction than the second cut of figure 5C which is greater in the y-direction; para. [0056])).
Claims 9 and 10:
	Genova does not explicitly teach the magnitudes of the first angle and the second angle or, more specifically, that the first angle is from about 30 degrees to about 40 degrees and that the second angle is from 1 degree to about 10 degrees.  However, Genova does teach that the barbs may have different geometries to create barbs with different qualities, such as aspect ratios, and that the barbs can be altered and designed for various surgical applications and tissue types using the method disclosed (paras. [0053], [0016]-[0017]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a first angle from about 30–40 degrees and the second angle from 1–10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Here, Genova has established that the first angle is greater than the second angle (see claim 8 above), and the selection of particular ranges involves only routine skill in the art and yields predictable suture holding power.
Claim 19:
	Genova teaches that the first barb is one of a plurality of compound barbs extending from the elongated body and projecting towards the first end of the elongated body (figures 19C, 19D, 20, 21A, 21C and 22).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genova in view of Martini as applied to claim 2 above, and further in view of Nawrocki et al. (US 2008/0312688).
Claim 4:
	Genova, as modified by Martini, teaches the method of forming a barbed suture as recited in claim 2 above, including that the first barb is a compound barb (figures 5A-5C) but does not explicitly teach that the second barb is a single angle barb.  However, Genova does teach that the barbs may have different geometries to create barbs with different qualities, such as aspect ratios, and that the barbs can be altered and designed for various surgical applications and tissue types using the method disclosed (paras. [0053], [0016]-[0017]).
	Nawrocki teaches a bi-directional barbed suture (201, 301) comprising a first compound barb (204) and a second single angle barb (206) that are formed by cutting into the suture with a mechanical cutting element (para. [0027]).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to form the bi-directional barbed suture (figures 2 and 3) of Nawrocki according to the method of Genova, as modified by Martini, since: (a) Genova teaches that it is desirable to use the method to form barbs having different geometries and shapes in order to achieve different qualities for various surgical applications; (b) the cutting method of Genova can be applied to perform the mechanical cutting by blade used to from the barbs of Nawrocki (Nawrocki, para. [0027]); and (c) Nawrocki teaches that the overlapping and opposing barbs of their invention provides a bi-directional barbed suture which can be more readily and easily inserted without require additional materials (paras, [0024]-[0025]).

Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genova in view of Martini as applied to claim 2 above, and further in view of Herrmann et al. (US 2011/0166597).
Claim 13:
	Genova, as modified by Martini, teaches the method of forming a barbed suture as recited in claim 2 above but does not explicitly teach that at least one of the first or second orientations of the first barb is non-linear.  However, Genova does teach that the barbs may have different geometries to create barbs with different qualities, such as aspect ratios, and that the barbs can be altered and designed for various surgical applications and tissue types using the method disclosed (paras. [0053], [0016]-[0017]).
	Herrmann teaches a barbed suture (100, 200, 400, 500, 600, 700; figures 1, 2 and 4) comprising barbs having both linear configurations (100, 400, 600, 700) and non-linear configurations (200, 500) and that barb geometry and positioning is selected based on the tissue and application for a given surgical procedure (para. [0022]).  Herrmann further teaches that the barbed suture is formed by cutting (paras. [0027]-[0030]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one of the first or second orientations of the first barb formed by the method of Genova, as modified by Martini, in a non-linear configuration as taught by Hermann since substitution of parts which provide the same function, in this case that of retaining a suture, would be within the level of ordinary skill in the art.


Claim 15:
	Genova, as modified by Martini and Herrmann, teaches that the first orientation of the first barb is along a first radius of curvature, and the second orientation of the first barb is along a second radius of curvature, the second radius of curvature being different from the first radius of curvature (Herrmann, para. [0029]).
Allowable Subject Matter
Claims 11, 12, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art fails to teach, alone or in obvious combination, applying ultrasonic energy to the cutting element of the barb cutting apparatus to form a third cut on the first barb, the third cut disposed at a third orientation relative to the longitudinal axis of the elongated body.
Regarding claim 14, the prior art fails to teach, alone or in obvious combination, that one of the first and second orientations of the first barb is linear and the other of the first and second orientations is non-linear.
Regarding claim 16, the prior art fails to teach, alone or in obvious combination, that one of the first and second orientations of the first barb is concave and the other of the first and second orientations is convex.
Regarding claim 17, the prior art fails to teach, alone or in obvious combination, applying ultrasonic energy to the cutting element of the barb cutting apparatus to form a third cut disposed at a third orientation on the first barb, the third orientation having a third radius of curvature relative to the longitudinal axis of the elongated body.
Regarding claim 20, the prior art fails to teach, alone or in obvious combination, that the second barb is one of a plurality of single angle barbs extending from the elongated body and projecting towards the first end of the elongated body.
Claims 12 and 18 are allowable at least due to their dependence from an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726